Case 2:85-cv-04544-DMG-AGR Document 600 Filed 07/15/19 Page 1 of 2 Page ID #:31349




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   JENNY LISETTE FLORES, et al.,           Case No.: CV 85-4544-DMG (AGRx)
12
             Plaintiffs,
13                                           ORDER RE STIPULATION FOR
14                v.                         EXTENSION OF DEADLINE FOR
                                             JUVENILE COORDINATOR TO
15   WILLIAM P. BARR, Attorney               FILE SUPPLEMENTAL REPORT
16   General of the United States; et al.,   [596]
17
             Defendants.
18
19
20
21
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 600 Filed 07/15/19 Page 2 of 2 Page ID #:31350




 1         On July 5, 2019, the Court ordered Customs and Border Protection’s
 2   (“CBP’s”) Juvenile Coordinator to file a supplemental report regarding his visit to
 3   certain CBP facilities by July 15, 2019. [Doc. # 585.] On July 12, 2019, the parties
 4   filed a Stipulation to continue the Juvenile Coordinator’s deadline to file the
 5   supplemental report to July 18, 2019, given that the Juvenile Coordinator is out of
 6
     the office through July 16, 2019 on a personal matter. [Doc. # 596.]
 7
           Good cause appearing, the Court CONTINUES the deadline for the CBP
 8
     Juvenile Coordinator to file his supplemental report to July 18, 2019.
 9
10
     IT IS SO ORDERED.
11
12   DATED: July 15, 2019
13
14                                          DOLLY M. GEE
15                                          UNITED STATES DISTRICT JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
